DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-6, 9, 11, 13, 15-16, 18-19, 23, 25, 37-39, 43-45, 49, 52-55, 59-60, 62, 64, 67-76 are currently pending in the application. Claims 1-6, 9, 11, 13, 15-16, 18-19, 23, 25, 37-39, 49, 52-55, 62, 64 are withdrawn as directed to non-elected invention. Therefore claims 43-45, 59-60, 67-76 are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 60, 69, 72, 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 59 describes that a host cell comprises a polynucleotide sequence which comprises a chimeric cytokine receptor as encoded by referencing SEQ ID NO’s 6 or 7. The SEQ ID NO: 6 or 7 encode a particular cytokine receptor extracellular domain as CSF2R receptor molecules. It is not clear how a polynucleotide encoding SEQ ID NO: 6 or 7 which is then modified to be 80% identical to SEQ ID NO:6 or 7 would be capable of appropriately encoding a different protein such as CCR8 or CCL1 extracellular domains. It appears that in fact one might modify the extracellular domain by more than 80% for example, retain the intracellular domain as identical, and encode any number of proteins. As such applicant appears to provide no examples of such a nucleotide sequence to allow one to interpret the claim appropriately. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 43, 59, 70-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Greenberg et al. (WO1994022914) (Of record) as evidenced by Gillis et al (Nature Volume 268, 14 July 1977 pp 154-156) and Nelson et al (Nature Volume 369, 26 May 1994, p333-336). Instant claim 43 claims a host cell comprising a nucleic acid molecule encoding a fusion protein and an antigen binding protein. The fusion protein as described in claim 1 comprises an extracellular cytokine binding domain, a transmembrane domain, and an intracellular signalling domain derived from an IL-2 receptor component. The antigen binding protein is a TCR or a CAR specific for a cancer antigen. In regards to instant claim 43, the disclosure of Greenberg describes host cells (CTLL2 cells, p21 9-23) which comprise a nucleic acid encoding a fusion protein comprised of a extracellular portion of a cytokine receptor the GM-CSF beta chain fused to the transmembrane and intracellular domains of the IL-2 receptor Beta chain (figure 6, GMbeta /2beta ) or alternatively the GM-CSF alpha chain fused to the IL-2 receptor gamma chain transmembrane and intracellular signalling domain (figure 6, GMalpha/2gamma). CTLL-2 cells are a mouse cell line characterized in the disclosure of Gillis as a tumor specific cell line and therefore expresses a native T cell receptor specific for a tumor (cancer) antigen (figure 3). Thus, the transfected host cell CTLL-2 T cells of Greenberg comprise the requisite polynucleotide encoding a cancer specific TCR for example and a chimeric cytokine receptor fusion protein.   In regards to the claim 59 as described below, the disclosure of Nelson is referenced by Greenberg (p11, 9-32) as describing the protocol followed deriving the fusion molecules of the invention. Therefore, as described below the disclosure of Nelson as referenced by Greenberg anticipates or alternatively makes obvious the disclosed fusion protein sequences and nucleotide sequences encoding them. With regards to the recitation of an “exogenous” TCR or in claims 70-72 the description that the TCR encoded is a “engineered” TCR, these are product by process limitations, and the disclosure of Greenberg for example anticipates the implied structure of such a product.  For example, a polynucleotide encoding a TCR is structurally the same irrespective of the manner it has been provided to the host cell.  Likewise, TCRs are produced naturally by a process of genetic recombination and mutation, and the TCR expressed by the CTLL-2 T cells would inherently meet the structural requirements of an “engineered” TCR.
	Claims 43 , 59, 70-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evans et al (Human Gene Therapy 10:1941-1951; August 10, 1999)(of Record) as evidenced by Nelson et al (Nature Volume 369, 26 May 1994,  p333-336) and by Gillis et al (Nature Volume 268, 14 July 1977 pp 154-156). In regards to the claims 43, the disclosure of Evans describes the production of viral vectors which comprise a singular polynucleotide as illustrated in the figure 1 which comprises a bi-cistronic polynucleotide retroviral construct encoding two separate protein molecules, separated by an internal ribosome entry site sequence (IRES). The two unique protein molecules encoded as illustrated in figure 1 are A:GM-CSFRBeta/IL-2RBeta and B:GM-CSFRalpha/IL-2Rgamma fusion molecules.  The disclosure of Evans further utilizes the retroviral vectors (as in claim 44) produced to transduce CTLL-2 cells, a cell line which comprises a nucleotide sequence encoding a TCR directed to tumor cells (as evidenced by Gillis), thus an antigen receptor directed to a cancer antigen. With respect to the claim 59 and SEQ ID NO: 6, the disclosure of Nelson et al describes that the nucleic acid sequence encoding the chimeric fusion protein was derived as a fusion of sequences derived from the cDNA sequences of human GM-CSF receptors Alpha and Beta, and the cDNA of human IL-2 receptor Beta chain and gamma chain cDNA. The reference of Evans cites the reference of Nelson as a source of materials regarding the construction of the fusion proteins of figures 1 (Evans and Nelson) (Evans p1942, materials and methods, Nelson p334, figure 1). The reference of Nelson (figure 1, methods), which includes authors in common with the instant application, describes that the extracellular region of human GM-CSFRbeta derived from cDNA was fused exactly to the transmembrane and intracellular domains of the IL2Rbeta chain. Likewise, the GM-CSFRalpha extracellular domain was fused exactly to the transmembrane and intracellular domain of the IL2Rgamma chain cDNA. The nucleotide sequences are thus derived (Nelson) and provided as a bicistronic vector for delivery and subsequent translation to the requisite fusion proteins (Evans), comprised in a cell line (CTLL2-Gillis) which also comprises a native TCR which binds to an antigen. Therefore, when SEQ ID NO: 6 and SEQ ID NO:7 are compared to the reference sequences in the NCBI database (BLAST), the sequences are found to be fusion nucleic acid constructs, 5’ to 3’ an identical match to the nucleotide sequence that would be constructed by the protocol as described in the disclosure of Evans/Nelson. Therefore, one would inherently arrive at SEQ ID NO: 6 with respect to cDNA as derived from mRNA of the human cells and as utilized in the protocol of Evans/Nelson. (see attached BLAST alignments SEQ ID NO:6 for example). Alternatively, it would be obvious to utilize the known mRNA sequences derived from public databases, sourced from native human cells, to encode for the claimed fusion nucleotides encoding the described fusion proteins as these sequences are known to function as required for translation of the encoded amino acid sequences. One of ordinary skill in the art would be aware of the utility of using such sequences as standard procedures used in the art. 
With regards to the claims 70-72 the description that the TCR encoded is a “engineered” TCR is a product by process limitation, and the disclosure of Evans for example anticipates the implied structure of such a product. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43, 44 and 45, 59 and 60, 67-73 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as evidenced by Nelson and further in view of Jensen et al (WO2013123061A1) (Of Record).
The disclosure of Evans et al describes the limitations of nucleic acid encoding fusion protein, in host cell delivered through use of a retroviral vector as described for the rejections of claims 43 and 59 above. As described above the disclosure of Evans further describes that the polynucleotide of the invention may be encoded in a retroviral vector which comprises both of the complete fusion cytokine receptor elements in the same polynucleotide separated by an IRES for the production of two separate distinct fusion proteins (figure 1). In the instance of SEQ ID NO:6 as comprised in a vector or a host cell, the disclosure of Evans referencing Nelson (figure 1 methods) would inherently utilize a nucleic acid sequence encoding the fusion proteins as are instantly claimed through derivatization from naturally occurring human messenger RNA source materials. This derivatization would be obvious to one of ordinary skill in the art and results in a nucleic acid sequence at least 80% identical to those of SEQ ID NO: 6 or SEQ ID NO: 7 which encodes the fusion proteins of claim 1, as a naturally flowing result. In regards to the claims 44 and 45 the disclosure of Evans describes that the use of the chimeric cytokine receptors (fusion proteins) in antigen specific CD8+ T cells has the potential to increase the circulating half-life and long-term survival and therefore efficacy of said T cells in in-vivo treatment methods through autocrine mechanisms afforded by the chimeric cytokine receptor. The disclosure of Evans does not particularly describe that the vector comprising the chimeric cytokine receptors may also include an additional polynucleotide sequence which encodes the antigen binding protein (TCR or CAR as in claim 1). The disclosure of Jensen describes bi-specific chimeric antigen receptors (antigen binding protein), which are co-expressed with a therapeutic control (abstract). One such therapeutic control mechanism described by Jensen is the use of a chimeric cytokine receptor (p26, 6-16). Jensen further describes that methods to achieve co-expression of the CAR molecule and the therapeutic control mechanism is the use of a polynucleotide encoding the proteins which comprises an IRES nucleotide sequence, as above leading to distinct translation of two separate proteins from a single polynucleotide (p9, 21-34) (p10, 1-17). Vectors which may be utilized to incorporate the polynucleotides of Jensen may be retroviral or lentiviral vectors among others (p12, 5-12). Just as the disclosure of Evans describes the use of chimeric cytokine receptors to improve the efficacy of antigen specific cytotoxic T cells, the disclosure of Jensen describes that T cells which comprise an antigen specific CAR and chimeric cytokine receptors are engineered to have the ability to improve the survival, persistence and in-vivo engraftment of cytotoxic T cells (p47, 5-12) (p29,25-33). Thus, considering the disclosure of Evans which describes the chimeric cytokine receptor complexes as described above it would be obvious to incorporate such a cytokine receptor complex in a vector with a polynucleotide encoding the CAR of Jensen as well. The multi-cistronic vector, with encoding nucleotide sequences linked by IRES sequences would result in a single vector encoding for multiple unique fusion proteins thus simplifying the production and delivery of the nucleotide sequences to the target T cell population for instance. T cells thus targeted would be more likely to persist in-vivo as described by both Jensen and Evans, leading to improved therapeutic efficacy directed to cells expressing the antigen targeted by the CAR molecule.
With respect to claim 60, as described above the disclosure of Evans discloses chimeric cytokine receptors of the instant invention, and also describes that in the case of extracellular receptor systems comprised of multiple signalling chain components the two components may be linked together on a single polynucleotide, separated by an IRES sequence. As described above the disclosure of Jensen further makes obvious the inclusion of an additional “antigen receptor” such as a bispecific chimeric antigen receptor for the purposes described for claims 44, 45.   
With regards to the claim 69 the disclosure of Jensen describes nucleic acid encoding a CAR molecule and it would therefore be obvious to deliver the CAR molecule as a nucleic acid for intracellular production of the fusion protein chimeric antigen receptor. 
With respect to the new claims 70 through 72 and the limitation that the TCR is “engineered”; this is as described below is a product by process limitation and therefore significantly made obvious by the disclosure Evans for example and the TCR of CTLL2 cells.  
With regards to the claim 73 the disclosure of Jensen describes that the host cell is a human T cell. The disclosure of Jensen for instance describes that the chimeric cytokine receptor and chimeric antigen receptor combination may be comprised in primary human effector T cells (example 6). It would thus be obvious to utilize the human chimeric cytokine receptors made obvious by the disclosure of Jensen, Evans and Nelson in human primary T cells for the advantages as described by both Jensen and Evans. The cytokine receptors would be optimally active in human cells which would express the naturally occurring intracellular accessory molecules required to initiate the effector mechanisms of the internal signalling domains of the chimeric receptors. 
Claims 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over Evans, Nelson and Jensen as applied to claims 43, 44, 59 above, and further in view of Powell (WO2013063419A2). The disclosure of Evans, Nelson and Jensen do not describe that a (antigen binding molecule) CAR targeted to mesothelin is comprised in the host cell of the invention. The disclosure of Powell describes that mesothelin is a cancer antigen that may be targeted with chimeric antigen receptor T cells (title, abstract). The CAR of the invention is useful for targeting effector T cells to target cancer cells which express the mesothelin antigen (p1, background). It would thus be obvious to utilize the chimeric cytokine receptors of Evans and the chimeric receptor which targets mesothelin as a known cancer antigen in a host cell. This would confer the dual functional beneficial characteristics of T cell growth and control afforded by the chimeric cytokine receptors as described by Evans and Jensen and the cancer targeting capabilities of CAR molecules as described by Jensen and Powell for purposes of ultimately treating in-vivo a cancer which expresses the mesothelin cancer antigen.Response to Arguments Claim Rejections - 35 USC § 102 or § 103
	Applicant's arguments filed 12-01-2022 have been fully considered but they are not persuasive.  In reply to the outstanding rejection of record of claims 43 and 59 with regards to the reference of Greenberg as evidenced by Gillis and Nelson, applicant argues that the inclusion of the requirement that an “exogenous” TCR receptor, a CAR or both is included in the host cell obviates this basis of rejection. In reply the introduced by the terminology “exogenous” source of the antigen receptor molecule is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). Thus the source of the TCR for instance as “exogenous” does not further limit the claim from previous embodiments. This appears particularly important as the claimed structure of the host cell, and the composition of the chimeric cytokine receptors appears substantially important for any function advantages of the claimed host cell in comparison to other cells. The claimed chimeric cytokine structures and indeed advantageous proliferative properties in response to GMCSF (CSF2) that are conferred to a host T cell which may comprise nucleotide sequences encoding such chimeric receptors is disclosed by the reference of Greenberg and further evidenced by Nelson and Gillis.  A similar reply may be presented in reply to the argument that the disclosure of Greenberg does not disclose or suggest a host cell comprising a polynucleotide encoding a TCR and the chimeric cytokine receptors. Greenberg throughout its disclosure describes that the chimeric cytokine receptor are fusion proteins which are encoded by polynucleotide introduced into the host cell CTLL-2 for instance. “the invention contemplates transforming lymphocytes with at least one type of chimeric receptor to lessen the dependence upon at least one cytokine” (p13, 5). Polynucleotides “are utilized to create the cells of the present invention” (p13, 15). Methods of constructing said polynucleotide are presented in detail, as are method of introducing them into host cells (p13-14) (Example 4). Likewise a native TCR as is translated into a protein would be encoded by genomic TCR chain polynucleotide in the host cell.  Applicant appears to reiterate the above argument with respect to the disclosure of Evans as evidenced by the disclosure of Nelson and Gillis which is substantially addressed above. Applicant additionally makes conclusory statements that the presented evidence does not lead to the claimed protein structure as introduced to a host cell by an encoding nucleotide sequence as presented by SEQ ID NO: 6 or 7 for example. Applicant does not appear to address the evidence presented which clearly illustrates that the claimed nucleotide sequences are identically derived from nucleotide sequence available in public database as provided in the aligned intracellular IL2RG sequences, and why it is obvious to derive these sequences from the public available databases. 
		Response to Arguments Claim Rejections - 35 USC § 103
	In regards to the previously presented rejections with respect to the claims 43, 44, 45, 59 and 60, Applicant initially concludes that one of ordinary skill in the art would not look to the references of Evans, evidenced by Nelson and further in view of Jensen and arrive at the claimed combination essentially defined as a host cell which comprises a polynucleotide encoding a CAR molecule as an antigen binding protein and a polynucleotide encoding a chimeric cytokine receptor.  Applicant appears to argue that because the disclosure of Jensen describes a different extracellular functional component of the chimeric cytokine receptor one would not be motivated to likewise utilize a previously disclosed alternative chimeric receptor of Evans in its place.  The chimeric receptor of Jensen as described above and previous rejections is presented as a mechanism of providing autocrine growth mechanism to T cells, and essentially this function is well removed from the presence of any additional components which may be exogenously delivered or endogenously derived. Contrary to Applicant’s additional arguments the disclosure of both Evans (entire abstract) and Jensen (described above) present the advantages of providing chimeric cytokine receptors which provide additional growth signals to cells (T cell particularly) which may harbor polynucleotide encoding the chimeric cytokine receptors. One of ordinary skill in the art, aware of the disclosure of both Evans and Jensen would be aware of the potential utility of the disclosed chimeric receptor of Evans and the use of such T cell growth enhancing receptor in chimeric antigen receptor T cells for purposes of enhancing and regulating stimulation through an extracellular alternative cytokine and intracellular signalling derived from the IL-2 receptor Beta chain and common gamma chain receptor subunits. 
	Applicant additionally makes conclusory arguments that the Examiner has utilized improper hindsight reconstruction in the obviousness rejections presented above. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Response to Arguments Claim Rejections - 35 USC § 112
	Applicant amendment to the instant claims has rendered this basis for rejection moot and therefore this rejection is removed.
Conclusion
Summary: No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644               

/AMY E JUEDES/Primary Examiner, Art Unit 1644